BLODGETT, J.
Heard upon motion for new trial filed by defendant after verdict for plaintiff for $281.25.
Collision between electric car inbound on Broadway, Providence, at or near Tobey street, and an automobile coming out of Tobey street into Broadway, on August 30, 1924.
The automobile was driven by the wife of the plaintiff and she was alone in the car. She testified to entering Broadway and seeing upon her right an electric car some distance away, and on entering track looking again and seeing electric car some 80 or 90 feet away; that she turned to her left and proceeding on Broadway toward the center of city was struck by. electric car on rear right fender; that at no time was she upon the inbound track.
A witness who reached the scene of the accident five minutes after the collision located the automobile at that time 100 feet from Tobey street.
Witnesses for defendant, passengers on the electric car, testified that when the automobile was one-half way out on Broadway from Tobey street the electric car had reached Tobey street, and that the automobile was sharply turned in a curve to its left, and'that at no time did same get in front of electric.
Plaintiff seeks to evoke the doctrine of the last clear chance.
The distance from the intersection of Tobey street and Broadway to the nearest rail of the car track is 17 feet. To the nearest in-bound rail of the track the distance would be approximately ten feet more.
The -motorman testified to seeing the automobile coming out of Tobey street just as he reached the intersection and that he immediately reversed his car, and that the automu-bile ran into the left side of his car.
Upon careful examination of the testimony the Court is of the opinion that a new trial should be granted and that the jury failed to give due weight to the preponderance ot the evidence.
Motion granted.